Citation Nr: 0505020	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2. Entitlement to service connection for a knee disorder.

3.  Entitlement to service connection for a chest disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from December1967 to June 
1969.

This appeal arises from a March 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Hartford Connecticut.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran is in receipt of at least two Purple Heart 
medals.

3.Service medical records reflect that the veteran received a 
shell fragment wound to the left upper arm.

4.  The separation physical examination showed a right knee 
scar.

5.  The separation physical examination showed a scar on the 
left side of the buttock.

6.  Service medical records show no injury to either the back 
or the chest.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a knee disorder as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

2.  The veteran is not shown to have a hip disorder as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

3.  The veteran is not shown to have a back disorder as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

4.  The veteran is not shown to have a chest disorder as a 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  In the 
present case, the veteran's application for service 
connection for the disabilities at issue was received in 
September 2002.  In January 2003, the RO, via letter, 
informed the veteran of the requirements of VCAA, including 
his responsibilities as well as those of VA, and requested 
additional information.  In March 2003, the claim was denied.  
A statement of the case was issued in December 2003.  The 
veteran requested and was scheduled for a videoconference 
hearing.  He was notified via letter of the date of the 
hearing and did not appear.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Service medical records reflect that the veteran sustained a 
shell fragment wound to the left upper arm.  No other shell 
fragment wounds were noted in the service medical records.  
Furthermore, service medical records are silent for any 
complaints or treatment for the knees, hip, back or chest.

Associated with the claims folder are service personnel 
records reflecting the award of the Purple Heart medal to the 
veteran in October and November 1968.  The nature of the 
wounds for which the awards were given, were not described.

The veteran's application for compensation benefits was 
received in September 2002.  In his application, the veteran 
did not indicate which hip (left or right), or which knee 
(left or right), or what portions of the back or chest were 
injured.

The veteran was requested to identify any evidence that would 
aid in his claim.  There was no response.  Records from the 
local VA Medical Center reflect no treatment for any of the 
claimed disorders.

Both the notice of disagreement and the substantive appeal 
(VA Form 9) were signed by the veteran's representative.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In the present case, service medical records do not show 
treatment for any of the claimed disorders.  The veteran has 
been less than specific in identifying the sites of the 
claimed injuries, other than to make general reference to the 
areas of the claimed injuries.  While the veteran is in 
receipt of at least two Purple Heart medals, the injuries for 
which the medals were issued, were not identified.  

Despite being contacted by VA, the veteran has not endeavored 
to identify any pertinent records to support his claim.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There are no VA 
medical records reflecting any treatment for the claimed 
disorders.  

In conclusion, there is absolutely no evidence showing that 
the veteran suffers from present residuals of a hip, knee, 
back or chest injury that he avers were sustained in service.  
Therefore, service connection for residuals of a hip, knee, 
back or chest injury is denied.


ORDER

Entitlement to service connection for a hip disorder is 
denied.

Entitlement to service connection for a knee disorder is 
denied.

Entitlement to service connection for a chest disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


